DETAILED ACTION
Claims 1-6 are pending in the application and claims 1-6 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that recite predicting errors covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-4, 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. US2021/0016879 and in further view of Lee et al. US2020/0010999 and in further view of Brooks et al. US2017/0205781
Regarding claim 1, Gordon teaches: storing in a memory storage device a process graph representing the physical system, wherein nodes of the process graph represent devices of the physical system and edges of the process graph represent causal physical influences between the devices, wherein the devices comprise physical assets and sensors, where the sensors are configured to measure physical quantities of the physical system; (Gordon see paragraph 0004 0042 0049 elastic map comprising graph of nodes and edges such that nodes can be mobile sensors or drones collecting data and edges representing coupling or energy to have drones cluster in physical area, system with processors coupled to memory reads on physical)
storing in a memory storage device physics rules representing relations between measurable physical quantities; 
generating by processor from the physics rules and the process graph a set of candidate physics models, wherein each of the candidate physics models comprises a physics rule and an assignment of physical quantities of the physics rule to a set of sensor nodes of the process graph; 
measuring by the sensors of the physical system values of the physical quantities (Gordon see paragraph 0042 0049-0053 drones to collect data and based from elastic map or graph and based on that data cluster around area or emit colored light or using hook’s law for springs or indicate danger or safety. Each determination and action reads on physics rule and the combination of determination or action based on the data reads on physics model, system with processors coupled to memory reads on physical)
receiving by the processor sensor data comprising the values of the physical quantities measured by the sensors; (Gordon see paragraph 0042 0049-00053 sensors and drones to collect data such as wind speed, humidity, temperature, pollen count, water current velocity, radon among other things, system with processors coupled to memory reads on physical)
Gordon does not distinctly disclose: rejecting by the processor a subset of the candidate physics models to produce a subset of valid physics models, where the rejected subset of the candidate physics models is determined by computing for each candidate physics model of the candidate physics models an error between the sensor data and predicted values from the candidate physics model, and comparing the error with a predetermined error tolerance;
for each valid physics model of the valid physics models, using supervised learning by the processor to train a machine learning model to predict an error between the valid physics model and the sensor data;
for each valid physics model of the valid physics models, calculating by the processor predicted sensor measurements from the valid physics model and the error predicted by the machine learning model; 
for each valid physics model of the valid physics models, using unsupervised learning on a distribution of error between the predicted sensor measurements and the sensor data to detect anomalies of the physical system, wherein an anomaly corresponds to an error between the predicted sensor measurements and the sensor data exceeding a predetermined error threshold. 
reporting to a user the detected anomalies of the physical system
However, Lee teaches: for each valid physics model of the valid physics models, using supervised learning by the processor to train a machine learning model to predict an error between the valid physics model and the sensor data;
for each valid physics model of the valid physics models, calculating by the processor predicted sensor measurements from the valid physics model and the error predicted by the machine learning model; (Lee see paragraph 0007 0019 0218 by processor, machine learning predicting error, supervised learning to have learning data and target output value and finds error comparing actual and target output value. Output value and predicted error reads on predicted value, target value reads on calculated value, Lee combined with other references gives environment of sensor data, washing machine data also reads on sensor data)
for each valid physics model of the valid physics models, using unsupervised learning on a distribution of error between the predicted sensor measurements and the sensor data to detect anomalies of the physical system, wherein an anomaly corresponds to an error between the predicted sensor measurements and the sensor data exceeding a predetermined error threshold.  (Lee see paragraph 0007 0224 0254 0255 machine learning predicting error such that an embodiment uses unsupervised learning and error to be above threshold value for washing machine data then action is taken and error is sensed)
reporting to a user the detected anomalies of the physical system (Lee see paragraph 0254 “If the washing machine WM occurs the unbalance error above a preset threshold value, a message about the unbalance error may be transmitted to the user terminal “)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a graph of sensors as taught by Gordon to include supervised and unsupervised learning as taught by Lee for the predictable result of more efficiently analyzing data.
Further, the combination of Gordon and Lee does not appear to distinctly disclose: rejecting by the processor a subset of the candidate physics models to produce a subset of valid physics models, where the rejected subset of the candidate physics models is determined by computing for each candidate physics model of the candidate physics models an error between the sensor data and predicted values from the candidate physics model, and comparing the error with a predetermined error tolerance;
However, Brooks teaches: rejecting by the processor a subset of the candidate physics models to produce a subset of valid physics models, where the rejected subset of the candidate physics models is determined by computing for each candidate physics model of the candidate physics models an error between the sensor data and predicted values from the candidate physics model, and comparing the error with a predetermined error tolerance; (Brooks see paragraph 0025 0052 by processor, models based on sensor data to be rejected based on error of measured value being more than a threshold amount)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a graph of sensors as taught by Gordon to include rejecting models based on error as taught by Brooks for the predictable result of more efficiently analyzing data.
	
	Regarding claim 2, Gordon further teaches: wherein the sensor data comprises real time data, and/or historical data.  (Gordon see paragraph 0050 real-time sensors)
	
Regarding claim 3, Gordon further teaches: wherein the method detects faults.  (Brooks see paragraph 0001 0004 identifying faults)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a graph of sensors as taught by Gordon to include rejecting models based on error as taught by Brooks for the predictable result of more efficiently analyzing data.

Regarding claim 4, Gordon further teaches: wherein the system graph is examined and repaired prior to generating the candidate physics models. (Gordon see paragraph 0004 0049-0053 graph of nodes and edges such that nodes represent drones and drones to move and cluster toward a physical location before making a determination or action)

	Regarding claim 6, see rejection of claim 1.

Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. US2021/0016879 and in further view of Lee et al. US2020/0010999 and in further view of Brooks et al. US2017/0205781 and in further view of Kashyap et al. US2020/0258215
	Regarding claim 5, Gordon as modified does not teach: wherein using supervised training to train the error model comprises using train/validate/test split methodology
	However, Kashyap teaches: wherein using supervised training to train the error model comprises using train/validate/test split methodology (Kashyap see paragraph 0038 0059 supervised learning to include split train validate and test)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a graph of sensors as taught by Gordon to include certain methodologies as taught by Kashyap for the predictable result of more efficiently analyzing data.

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is considered but is not persuasive. New amendments deal with physical nature of the invention however it does not overcome the abstract idea rejection. The abstract idea rejection is based on the fact that the steps of the claims can be performed in the mind and any other elements are generic components of the environment that allows the abstract idea to function. The last step regarding reporting to a user is more however merely applies to abstract idea and is not interpreted to be significantly more. 

	Applicant’s argument: Prior art of record does not teach physical system and measurable physical quantities. 
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Gordon reference teaches drones to collect data such as wind speed, humidity, temperature, pollen count, water current velocity, radon among other things and Lee teaches taking data from a washing machine all of which are physical system and elements. Drones and sensors inherently be definition would have to be collecting data physically from physical system in physical quantities. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153